Title: To James Madison from Michael Hutton, 25 June 1817
From: Hutton, Michael
To: Madison, James


SirLaverick Hall near Gates head, County of Durham England June 25th 1817
England ought to have been the Garden of the World, as it respects the management of Agriculture, and she certainly has done much in this way, but very very far short indeed, of what might have been done, too much consequence has been placed upon some other Systems, where more rapid Fortunes could be made, but as I have uniformly declared to my Private Friends that Riches so accumulated would one Day be at variance with the happiness of the People as a body! What avails it if you have one thousand Rich Persons, out of Twenty, while the services of the Nineteen are wanted for the purposes of accumulating the Wealth of the Twentieth, the Machine goes well enough, but when the change takes place, a most serious inconvenience must naturally follow.
I pretend not to a sufficient knowledge of Political affairs, but have ever thirsted for the happiness of the Society; amongst whom I had to live, that Heart must be impenatrable indeed, who does not feel the distresses in Society, particularly such as he must view with his own Eyes. Nature has formed us on purpose for Society, and our happiness must depend upon the comforts we derive therein, and if Years of experience can enable me to Judge aright, the first moving cause, which must form the basis of our happiness on this Earth, is when we attend with due care and diligence to its cultivation, all other conveniences of Life will naturally arise therefrom.

I have been a cultivator from my infancy, and have also been much concerned in the Commercial World. It has long occupied my particular attention, to lay down a System, which should have for its object, a very considerable increase in the produce of Land in general. I have ventured to say, to the amount of one Third, in some of our best cultivated districts, and those not so well cultivated I have no doubt but one half more might be produced, even in this Country. I consider the Mechanical arrangements of our Agricultural pursuits, are capable of very great Improvements indeed—the Machinery which I have produced for cultivation of Land, have been particularly attended to, by some of the first Agriculturalists in the Circle where I live, and I have been requested to bring forward my general Plan for improvements, which is not yet done, nor do I see the same object now for bringing it forward, as I once did, on account of the great changes which may be likely to take place in this Country.
From the distinguished situation you have held in the United States, you may be assured Sir, the Eyes of the World have been upon you—the Wisdom of the Councils of your Country have chosen Peace, and I for one think, that good cultivation must make you, one of the first Nations in the World, and it is astonishing how rapid a progress in Agriculture may be carried on, if proper arrangements are made, to bring the Physical Powers of the Labourer into action, and to stimulate by emulation, the ingenious to direct such application. One great principle in my plan is so to unite; as that all parties concerned shall feel an Interest in the advancement of the produce of the Earth, and thereby to stimulate ingenuity, so as to find out by experimental Proofs, what Vegetables and Animals are most productive, and most desirable to be cultivated for the Health and Happiness of Society.
I have had to encounter strong feelings before I could determine to address you, tho’ we are not of the same Country, yet we are fellow Creatures and I have no doubt but you can unite in extending your Love to all Mankind, and a sincere desire for their Happiness, upon this principle I sincerely beg you to pardon the liberty I take, and whatever may be short, in addressing you with that respect which is due to your high character, you may believe me it is not intended, nor are the Classes of Persons, whose attentions have been paid to Agriculture, supposed to be much qualified for such an undertaking, yet I am sure you can view the design through my clumsy address and see the object—you may believe my Agricultural Experiments, and applications in that system have been diligently attended to.
The purport of the present is to say, that I should feel a great pleasure in being the humble instrument in adopting a Plan of Agriculture in your Country, which if carried properly into effect I durst venture my existance upon its success. I have no doubt but it is in your Power to arrange Matters so as to make the Trial, nor should I be unreasonable for the encouragement expected for setting such a plan on Foot, and making such arrangements as might lead it into execution.
I can’t say more on the subject at present, until I might hope to be favoured with a Line, stating your sentiments to Sir yours with the greatest respect
Michl Hutton
